OPINION OF THE COURT
Per Curiam.
Fred I. Zabriskie has submitted an affidavit dated August *10015, 1992, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Zabriskie was admitted to the practice of law by the Appellate Division of the Supreme Court, Second Judicial Department, on October 22, 1952, under the name Fred Ira Zabriskie.
Mr. Zabriskie acknowledges that he is the subject of an ongoing investigation by the Grievance Committee for the Ninth Judicial District concerning allegations that he converted client escrow funds. Mr. Zabriskie further acknowledges that he is submitting his resignation subject to a possible order of this Court directing that he make restitution to any persons whose money or property he misappropriated or that he reimburse the Lawyers’ Fund for Client Protection pursuant to Judiciary Law § 90 (6-a). Mr. Zabriskie recognizes that any order issued pursuant to Judiciary Law § 90 (6-a) may be entered as a civil judgment against him. He specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
Mr. Zabriskie indicates that he is tendering his resignation freely and voluntarily, that he is not being subject to coercion or duress, and that he is fully aware of the implications of submitting his resignation. He states that he could not successfully defend himself on the merits against disciplinary charges which have been initiated against him by the Grievance Committee.
Counsel for the Grievance Committee has recommended that the Court accept the resignation. Under the circumstances, the resignation of Fred I. Zabriskie as a member of the Bar is accepted and directed to be filed. Accordingly, Fred I. Zabriskie is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Sullivan and Harwood, JJ„, concur.
Ordered that the resignation of Fred I. Zabriskie is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, Fred I. Zabriskie is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Fred I. Zabriskie shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
*101Ordered that pursuant to Judiciary Law § 90, effective immediately, Fred I. Zabriskie is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.